Citation Nr: 0807721	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a right thumb fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right knee injury. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD


J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1980 to May 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has unfavorable ankylosis of the right thumb.  

2.  The veteran's right knee has extension to 0 degrees and 
flexion to 45 degrees, with no instability or subluxation, or 
additional limitation due to pain, weakness, excess 
fatigability incoordination or flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a right thumb fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.40, 4.59, 4.71a, Codes 5224, 5228 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.7, 
4.40, 4.59, 4.71a, Codes 5257, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
August 2005.  The notice included the type of evidence needed 
to substantiate the claims for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to provide any evidence in his possession that pertained to 
the claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

The January 2005 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the evidence should describe the additional impairment 
caused by his disabilities.  It also noted that VA would 
assist the veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  This information was provided to 
the veteran prior to the initial adjudication of his claims.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his January 2006 
statement of the case (SOC).  The SOC could not provide VCAA 
compliant notice.  Mayfield.  It did, however, provide actual 
knowledge to the veteran.  He had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he provided argument with 
regard to his claim after receiving the notice, and the case 
was not certified to the Board until May 2006, approximately 
four months after the SOC.  He was given an additional period 
of 90 days to submit additional argument and evidence or to 
request a hearing after the case was certified.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  He has submitted a June 
2005 statement from his wife that provides a detailed 
description as to how his disabilities affect him in his 
daily life and in his employment.  The veteran's arguments in 
the February 2006 substantive appeal also displayed knowledge 
of the symptomatology required for higher evaluations for his 
disabilities, and he specifically refers to the limitation of 
flexion of his knee, as well as to impairment due to pain.  
The Board concludes that while the veteran may not have 
received timely notification of the exact measurement 
required for increased evaluations, he is aware that the more 
his limitation of motion is impaired, the higher the 
evaluation that will be assigned.  Therefore, the Board finds 
that the duty to notify the veteran in his claim for 
increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded a VA examination of his disabilities in August 2005.  
Records have been obtained from the only private treatment 
source that has been identified, and there is no indication 
that the veteran is in receipt of ongoing VA treatment.  The 
veteran has declined his right to a hearing.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Right Thumb

The veteran contends that the 20 percent evaluation assigned 
to his right thumb disability is inadequate to reflect the 
impairment that it causes.  He argues that this disability 
has resulted in increased pain, as well as difficulty in 
gripping items.  

The record indicates that entitlement to service connection 
for the residuals of a right thumb fracture was established 
in a May 2000 rating decision.  A zero percent evaluation was 
assigned to this disability.  After the veteran's current 
claim was received in July 2005, an October 2005 rating 
decision increased the evaluation for this disability to the 
current 20 percent rating, effective from July 2005.  

The veteran's right thumb disability is currently evaluated 
under the rating code for ankylosis of the thumb.  
Unfavorable ankylosis of the thumb is evaluated as 20 percent 
disabling for both the major and minor hands.  This is the 
highest evaluation available under this rating code.  
38 C.F.R. § 4.71a, Code 5224.  

The rating code for limitation of motion of the thumb is also 
for consideration.  This rating code also provides a maximum 
of 20 percent for limitation of motion of both the major and 
minor hands.  38 C.F.R. § 4.71a, Code 5228.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran underwent a private magnetic resonance imaging 
study of his right thumb in May 2005.  The impression was of 
an unremarkable study of the right thumb.  

The veteran was afforded a VA examination of his right thumb 
in August 2005.  He had a history of a fracture of the right 
thumb during service.  The veteran reported that he currently 
had continuous pain in the metacarpophalangeal joint which 
radiated up the wrist.  He wore a brace.  The veteran 
reported that he sometimes had difficulty holding onto the 
steering wheel, and said he would sometimes drop things.  On 
examination, there was point tenderness along the 
metacarpophalangeal joint.  There was no flexion at the 
metacarpophalangeal joint and only 10 degrees of flexion at 
the proximal interphalangeal joint.  An X-ray impression 
revealed a probable old fracture of the right first 
metacarpal.  The diagnosis was right thumb fracture with 
osteoarthritis.  There was no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

As previously noted, a 20 percent evaluation is the highest 
available for ankylosis of the thumb and for limitation of 
motion of the thumb.  38 C.F.R. § 4.71a, Codes 5224, 5228.  
As the maximum scheduler evaluation is in effect, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has considered entitlement to an evaluation under 
other rating codes, but there are no other applicable rating 
codes that provide for an evaluation in excess of 20 percent 
for a right thumb disability.  Only the rating code for 
amputation of the right thumb provides for evaluations 
greater than 20 percent, but the evidence does not show that 
the veteran has suffered amputation of all or part of his 
thumb.  38 C.F.R. § 4.71a, Code 5152.  There are no other 
rating codes under which the veteran's right thumb can be 
evaluated as more than 20 percent disabled.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  The veteran does not argue that he has 
missed work as a result of his right thumb disability, and he 
does not report any hospitalizations.  There is no objective 
evidence that the veteran's right thumb disability presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single VA examination for consideration, and 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 20 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Right Knee

The veteran argues that his right knee disability should be 
evaluated as more than 10 percent disabled based on pain and 
loss of range of motion.  

Entitlement to service connection for a right knee disability 
was established in a May 2000 rating decision.  A 10 percent 
evaluation was assigned for this disability, which currently 
remains in effect.  

The veteran's right knee disability is currently evaluated 
under the rating code for limitation of flexion.  Flexion 
that is limited to 15 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees merits a 20 
percent evaluation.  Limitation of flexion to 45 degrees 
warrants a 10 percent evaluation.  Limitation of flexion to 
60 degrees is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Separate evaluations may be assigned when there is loss of 
both extension and flexion of the knee.  VAOPGCPREC 9-04.  
Separate evaluations may also be assigned for instability and 
limitation of motion.  VAOPGCPREC 9-98.  

Normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  

The most recent VA examination included diagnoses of bursitis 
and osteoarthritis.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Bursitis is to be rated based on limitation of motion of the 
affected parts in the same manner as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5019.  

Functional limitation due to pain on movement, weakened 
movement, excess fatigability, and incoordination must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The evidence shows that the veteran was afforded a private 
magnetic resonance imaging study of the right knee in May 
2005.  This resulted in an impression of moderate pes 
anserine bursitis; very small joint effusion; very small 
Baker's cyst; minimal medial and patellofemoral compartment 
osteoarthritis; and intact collateral ligaments, cruciate 
ligaments, and menisci.  

At the August 2005 VA examination, the veteran reported 
constant right knee pain, which he rated a 7 on a scale of 1 
to 10.  He said the pain was worse with rainy and cold 
weather, or after standing for 30 minutes.  The pain would 
flare four or five times each week.  He was able to perform 
all of his activities of daily living without difficulty.  
The veteran reported that his knee would sometimes lock up 
and give way.  He was employed as a bus driver, and he said 
that sometimes the pain would worsen after sitting for more 
than an hour.  He also had difficulty getting up and down the 
bus steps.  

On examination, the veteran had only zero to 45 degrees of 
flexion with pain at 45 degrees.  He was very slow to perform 
any movement of the knee.  There was point tenderness along 
the medial and lateral joint line.  The ligaments were 
intact.  The veteran was unable to extend his knee enough to 
perform a drawer test.  There was 3/5 strength in the right 
lower extremity due to the pain, and the veteran had a slight 
limp when he walked.  An X-ray study revealed a moderate 
osteophyte formation of the medial malleolus that was 
probably related to prior ligamentous injury, and 
ossification of the interosseous ligament, but the impression 
was of a normal knee.  The diagnosis was right knee bursitis, 
as well as osteoarthritis.  There was no pain on range of 
motion or flare ups other than what was noted in the body of 
the report, and there were no additional limitations by pain, 
fatigue, weakness, or lack of endurance with repetitive use.  

The August 2005 VA examination shows that the veteran has 
flexion that is limited to 45 degrees.  This rates a 10 
percent evaluation under the rating code for limitation of 
flexion, which is the evaluation that is already in effect.  
The examiner stated that there were no further limitations 
due to pain, fatigue, weakness, lack of endurance with 
repetitive use, or flare-ups.  Therefore, entitlement to an 
evaluation in excess of 10 percent may not be awarded.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5260.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent under the other pertinent rating codes, 
but such an increase is not supported by the evidence.  The 
August 2005 examination found that the veteran has zero 
degrees of extension, which is normal.  Therefore, there is 
no basis for an evaluation greater than 10 percent under this 
rating code, or for separate evaluations for loss of flexion 
and extension.  38 C.F.R. § 4.71a, Code 5261.  VAOPGCPREC 9-
04.  The examination was also negative for instability, and 
the magnetic resonance imaging study found that the ligaments 
were intact.  This precludes an evaluation under other 
impairment of the knee, and separate evaluations for 
instability and loss of range of motion.  38 C.F.R. § 4.71a, 
Code 5257.  VAOPGCPREC 9-98.  Finally, the magnetic resonance 
imaging study showed that the meniscus was intact, which 
precludes an evaluation for damage to the cartilage.  
38 C.F.R. § 4.71a, Codes 5258, 5259.  

In reaching this decision, the Board has again considered 
whether a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single VA examination for consideration, and 
no other evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 20 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  Although the veteran's knee sometimes 
becomes painful at work and causes difficulty on steps, he 
does not argue that he has missed work as a result of this 
disability, or that it has otherwise caused an exceptional 
impact on the job.  and he does not report any 
hospitalizations.  There is no objective evidence that the 
veteran's right knee disability presents such an exceptional 
or unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a right thumb fracture is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a right knee injury is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


